
	

113 S2791 IS: EPS Service Parts Act of 2014
U.S. Senate
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2791
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2014
			Mrs. Shaheen (for herself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Energy Policy and Conservation Act to permit exemptions for external power supplies
			 from certain efficiency standards, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the EPS Service Parts Act of 2014.
		
			2.
			Exempt supplies
			Section 325(u) of the Energy Policy and Conservation Act (42 U.S.C. 6295(u)) is amended by adding
			 at the end the following:
			
				
					(5)
					Exempt supplies
					
						(A)
						February 10, 2014, rule
						
							(i)
							In general
							An external power supply shall not be subject to the final rule entitled Energy Conservation Program: Energy Conservation Standards for External Power Supplies, published at 79 Fed. Reg. 7845 (February 10, 2014), if the external power supply—
							
								(I)
								is manufactured during the period beginning on February 10, 2016, and ending on February 10, 2020;
							
								(II)
								is marked in accordance with the External Power Supply International Efficiency Marking Protocol,
			 as in effect on February 10, 2016;
							
								(III)
								meets, where applicable, the standards under paragraph (3)(A), and has been certified to the
			 Secretary as meeting International Efficiency Level IV or higher of the
			 External Power Supply International Efficiency Marking Protocol, as in
			 effect on February 10, 2016; and
							
								(IV)
								is made available by the manufacturer as a service part or a spare part for an end-use product
			 that—
								
									(aa)
									constitutes the primary load; and
								
									(bb)
									was manufactured before February 10, 2016.
								
							(ii)
							Reporting
							The Secretary may require manufacturers of products exempted pursuant to clause (i) to report
			 annual total units shipped as service and spare parts that are not
			 International Efficiency Level VI or higher.
						
							(iii)
							Limitation of exemption
							The Secretary may issue a rule, after providing public notice and opportunity for public comment,
			 to limit the applicability of the exemption established under clause (i)
			 if the Secretary determines that the exemption is resulting in a
			 significant reduction of the energy savings that would otherwise result
			 from the final rule described in such clause.
						
						(B)
						Amended standards
						
							(i)
							In general
							The Secretary may exempt an external power supply from any amended standard under this subsection
			 if the external power supply—
							
								(I)
								is manufactured within four years of the compliance date of the amended standard;
							
								(II)
								complies with applicable marking requirements adopted by the Secretary prior to the amendment;
							
								(III)
								meets the standards that were in effect prior to the amendment; and
							
								(IV)
								is made available by the manufacturer as a service part or a spare part for an end-use product
			 that—
								
									(aa)
									constitutes the primary load; and
								
									(bb)
									was manufactured before the compliance date of the amended standard.
								
							(ii)
							Reporting
							The Secretary may require manufacturers of a product exempted pursuant to clause (i) to report
			 annual total units shipped as service and spare parts that do not meet the
			 amended standard.
						.
		
